CULPEPPER, Judge.
This is a companion suit to No. 5470 on the docket of this Court, entitled “Emily Bertrand, as Administratrix of the Estate of Bradley Keith Bertrand, Etc.”, 333 So. 2d 322, in which a separate judgment is being rendered by us this date. For the reasons assigned in Suit No. 5470, the judgment sustaining the exception of no right of action and the exception of no cause of action, as to plaintiff’s claims for the death of her father, is affirmed. All costs of the appeal in this case are assessed against the plaintiff-appellant.
AFFIRMED.